In this case writ of error brings for review judgment in favor of the defendant in the court below in a suit wherein the declaration was in two counts. The first count was for conversion of an insurance policy of the alleged value of $250.00. The second count was for conversion and for punitive damages incident to such conversion.
Demurrer and motion to strike were interposed to both counts of the declaration and both were overruled.
Thereafter a number of pleas were filed to each count of the declaration. All of the pleas went down on demurrer except the first, eleventh and fourteenth.
The first plea was: "For a first plea to said second amended declaration, this defendant denies that the plaintiff is the owner of the policy described in the declaration."
The eleventh plea was: "And for an eleventh plea to said declaration this defendant says it is not guilty." *Page 251 
The fourteenth plea was: "For an additional plea to the first count of said second amended declaration this defendant says it has paid and discharged plaintiff's claim by payment."
On these pleas the plaintiff joined issue. The verdict of the jury was a general verdict in favor of defendant and against the plaintiff and was rendered upon direction of the court.
There is absolutely no evidence in the record that the defendant wrongfully retained possession of the insurance policy referred to in the declaration after the same was delivered to the defendant by the plaintiff. Therefore, there was no error in directing a verdict in favor of the defendant.
The judgment should be, and is, affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.